 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTIAN DAVID ENTO,                               Case No. 1:19-cv-01290-LJO-SAB

12                  Plaintiff,                           ORDER TRANSFERRING CASE TO THE
                                                         SACRAMENTO DIVISION OF THE
13           v.                                          EASTERN DISTRICT OF CALIFORNIA

14   CITY OF SACRAMENTO, et al.,                         (ECF No. 2)

15                  Defendants.

16

17          Christian David Ento (“Plaintiff”), in the custody of the Sacramento County Jail and

18 appearing pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against the City of

19 Sacramento, Sacramento Department of Mental Health, and various medical professionals
20 working for the Sacramento Department of Mental Health.

21          Pursuant to the Local Rules of the Eastern District of California, “all civil and criminal

22 actions and proceedings of every nature and kind cognizable in the United States District Court for

23 the Eastern District of California arising in Alpine, Amador, Butte, Colusa, El Dorado, Glenn,

24 Lassen, Modoc, Mono, Nevada, Placer, Plumas, Sacramento, San Joaquin, Shasta, Sierra, Siskiyou,

25 Solano, Sutter, Tehama, Trinity, Yolo, and Yuba counties shall be commenced in the United States

26 District Court sitting Sacramento, California, and in Redding, California, or other designated places
27 within those counties as the Court shall designate when appropriate for Magistrate Judge criminal

28 proceedings.” L.R. 120(d).


                                                     1
 1            It appears that any incidents alleged in the complaint would have taken place in

 2 Sacramento which is in Sacramento County; therefore, this action would properly be filed in the

 3 Sacramento Division of the Eastern District of California. Local Rule 120(f), provides that a

 4 civil action which has not been commenced in the proper court may, on the court’s own motion,

 5 be transferred to the proper court. Therefore, this action will be transferred to the Sacramento

 6 Division of the Eastern District of California. This court will not rule on Plaintiff's request to

 7 proceed in forma pauperis. However, the transferee court is advised that Plaintiff may be

 8 precluded from proceeding without prepayment of fees in this action by 28 U.S.C. § 1915(g).1

 9            Good cause appearing, IT IS HEREBY ORDERED that:

10            1.       This action is transferred to the Sacramento Division of the United States District

11                     Court for the Eastern District of California; and

12            2.       This court has not ruled on plaintiff's request to proceed in forma pauperis.

13
     IT IS SO ORDERED.
14

15 Dated:          September 18, 2019
                                                                   UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26   1
       See Ento v. People of State of California, 2:13-cv-02271-KJN (dismissed April 15, 2014 as seeking to circumvent
     state court by challenging conviction in federal court (see Order dated March 3, 2014)); Ento v. People of States of
27   California, 2:13-cv-2248-AC (dismissed July 10, 2014 for violation of Rule 8); Ento v. Sacramento County, no
     2:13-cv-02107-KJN (dismissed May 25, 2014 for failure to state a claim); Ento v. City of Sacramento, no. 2:11-cv-
28   03747-UA-FFM (C.D. Cal.) (dismissed May 12, 2011 for failure to state a claim).


                                                               2
